Nichols, Chief Justice.
This is the second appearance of this case before this court. See Riddle v. Riddle, 240 Ga. 515 (241 SE2d 214) (1978). After this case was remanded to the trial court for further consideration, the appellant filed an amendment *232to his complaint in equity to set aside the 1970 divorce decree.
Submitted July 14, 1978
Decided September 5, 1978
Rehearing denied September 26, 1978.
J. Melvin England, for appellant.
W. Burton Cowley, Richard K, Greenstein, for appellee.
After enumerating exceptions not applicable to the present case Code Ann. § 81A-160 (f) states the general rule that all other motions, complaints or proceedings to set aside or attack judgments shall be brought "within three years from entry of the judgment complained of.” The appellant’s complaint in equity originally was filed more than three years after the entry of the challenged divorce decree.
Accordingly, the order of the trial court dismissing the complaint is affirmed. Johnson v. Johnson, 230 Ga. 204 (196 SE2d 394) (1973).

Judgment affirmed.


All the Justices concur.